DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 11, 16, 27, 36, 38, 39, and 43-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a pump system for delivering an enteral nutrition composition, the pump system comprising: a processor configured to execute instructions stored on the memory device to cause the controller to: via the input device, enable a user to input a first nutrition parameter and a first duration of a nutrition delivery, start the pump according to a first delivery flow rate, stop the pump in the event of a pump interruption of a second duration, wherein the second duration is an interruption duration; determine if the interruption duration exceeds an interruption duration threshold; if the interruption duration does not exceed the interruption duration threshold, continue operating the pump according to the first delivery flow rate; and if the interruption duration exceeds the interruption duration threshold, after the conclusion the pump interruption: calculate a proposed delivery flow rate of the pump based upon a remaining nutrition volume to be delivered and a remaining time duration, wherein the instructions include a maximum allowable flow rate of the pump; determine if the proposed delivery flow rate exceeds the maximum allowable flow rate; and if the proposed delivery flow rate does not exceed the maximum allowable flow2Appl. No. 16/331,580Reply to Office Action dated February 22, 2021 rate, resume the pump according to the proposed delivery flow rate, wherein the proposed delivery flow rate of the pump is higher than the first delivery flow rate of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783